INZER, Justice:
Appellant, Charles McLaurin, was convicted in the Municipal Court of the City of Greenville on a charge of resisting arrest in violation of a city ordinance. Upon appeal to the County Court of Washington County, he was tried de novo by a jury and this trial resulted in a conviction, and he was sentenced to pay a fine of $100 and serve ninety days in the city jail. He appealed to the circuit court, wherein the conviction was affirmed. The circuit judge allowed an appeal to this Court because of the constitutional question involved.
Appellant does not contend that he did not resist arrest, but does contend that his arrest was unlawful. He urges that he was *861arrested for exercising his constitutional right of free speech guaranteed by the Fourteenth Amendment to the Constitution of the United States. We held in McLaurin v. City of Greenville, Cause No. 43,429, Miss., 187 So.2d 854, that his arrest was not unlawful and was not in violation of his constitutional right.
We also settled the other question raised on this appeal in that decision; therefore, this cause must be affirmed.
Affirmed.
All Justices concur.